DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-2, 8-11, 17-19, and 21-24 are pending in this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 9th, 2020 has been entered.
 
Response to Amendment
This Office Action is in response to applicant’s communication filed on November 9th, 2020. The Applicant’s remark and amendments to the claims were considered with the results that follow. 
In response to the last office action, claims 1, 2, 8-11, 17-19, and 21-22 have been amended. Claims 23 and 24 are added. Claims 6-7, and 15-16 have been canceled. As a result, claims 1-2, 8-11, 17-19, and 21-24 are pending in this office action.

Response to Arguments
Applicant’s arguments, see pg. 7-8 filed on November 9th, 2021, with respect to the rejections of claims 1, 10, and 19 under 35 U.S.C 103, where the applicant asserts that Fiske and Bigman does not teach or suggest “generating, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs,". Examiner agreed that the applied reference, Fiske, does not teach or suggest “generating, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs", therefore, the argument have been fully considered and are persuasive. The rejection has been withdraw under 35 U.S.C 103 in independent claims 1, 10, and 19. However, upon further consideration, a new ground of rejection is made in view of U.S Patent Application Publication 2017/0090776 issued to Andrew M. Kowles (hereinafter as "Kowles") is shown to teach the amended limitation. 

Kowles teaches generating, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs (See Kowles [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc).

As such, Kowles teaches “generating, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs," based on the pattern of data usage along with the source-of-data pattern to the destination-of-data patterns in combination with the type-of-data pattern. (See Kowles [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc).

Applicant’s arguments, see pg. 7-8 filed on November 9th, 2021, with respect to the rejections of claims 1, 10, and 19 under 35 U.S.C 103, where the applicant asserts that Fiske and Bigman does not teach or suggest “in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value,". 

Examiner agreed that the applied reference, Fiske, does not teach the above limitation as the cited prior art is withdrawn from the independent claims. However, Examiner cited Bigman to teach this limitation, and accordingly the applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the reference. Applicant does not point out how the language of the claim distinguish over the Bigman reference. Accordingly the Bigman reference teaches the above cited limitations. 

Bigman teaches “in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value," (See BigmanAs described above, for one or more time periods of an object identified as having a particular activity level, a hint may be generated. Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers) {Examiner interprets the pattern of access as the time period of the activity level being monitor. The migration from the cold storage to the hot storage based on the modified threshold value is based on determining that the activity level being HOT in such that it exceed the level in which would cause that object to be promoted to a different storage tier}.

As such, Bigman teaches “in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value," (See BigmanAs described above, for one or more time periods of an object identified as having a particular activity level, a hint may be generated. Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers).

Applicant’s arguments, see pg. 8 filed on November 9th, 2021, with respect to the rejections of newly added dependent claims 23 and 24 under 35 U.S.C 103, where the applicant asserts that Fiske and Bigman does not teach or suggest “wherein the sequence-to-sequence model is an encoder-decoder recurrent neural network (RNN), wherein an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences,". Examiner agreed that the applied reference, Fiske and Bigman does not teach or suggest “wherein the sequence-to-sequence model is an encoder-decoder recurrent neural network (RNN), wherein an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences", therefore, the argument have been fully considered and are persuasive. However, upon further consideration, a new ground of rejection is made in view of 
U.S Patent Application Publication 2018/0060727 issued to Blake RAINWATER (hereinafter as “RAINWATER” is shown to teach the amended limitation. 

RAINWATER teaches the sequence-to-sequence model is an encoder- decoder recurrent neural network (RNN) (See RAINWATER: [0028]; Recurrent neural networks, however, consider current input and the output from a previous input, resulting in the recurrent neural network having a memory which captures information regarding the previous inputs in a sequence) and an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences (See RAINWATER: [0077]; FIG. 7 shows classification architecture data flow 700, which describes the data flow and architecture for one embodiment of a classification application utilizing disclosed recurrent encoders and decoders. In an example classification architecture, sequential data that is to be classified can be encoded as a fixed dimensional vector and provided to a classifier. The classifier may use a neural network that has been trained to classify sequential data into a plurality of categories. [0081]; For example, encoder input 810 may include natural language, source code, numerical data, images, or any other data where the sequence of data elements affects how the data is interpreted. Encoder input 810 may be provided as input to trained encoder 820. Trained decoder 840 outputs decoder output 850, which can be sequential data of the same context as encoder input 810).

As such, RAINWATER teaches the sequence-to-sequence model is an encoder- decoder recurrent neural network (RNN) (See RAINWATER: [0028]; Recurrent neural networks, however, consider current input and the output from a previous input, resulting in the recurrent neural network having a memory which captures information regarding the previous inputs in a sequence) and an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences (See RAINWATER: [0081]; Encoder input 810 may be provided as input to trained encoder 820. Trained decoder 840 outputs decoder output 850, which can be sequential data of the same context as encoder input 810).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9-10, 18-19, and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0090776 issued to Andrew M. Kowles (hereinafter as "Kowles") in view of U.S Patent 9,665,630 issued to Bigman et al. (hereinafter as "Bigman").

Regarding claim 1, Kowles teaches a computer-implemented method for data archiving using machine learning, comprising: receiving statistical information related to user access of a plurality of files stored in a cold storage device (Kowles: [0026]; In some cases, the system may use the current compression sample to determine a property of the sampled data and spatially or temporally local data, such as the data heat (i.e., future expected frequency of access, the hotter the data the more frequent the access). The system may sample incoming data to be stored in the storage system and/or data already stored in the storage system in any tier. [0029]; Data heat may be measured in a continuous range of data heat from cold (e.g., written once, never read) to hot (e.g., same addresses written every 350 ms)); 

generating, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs (Kowles: [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc);

 	executing, by a hardware processor, the sequence-to- sequence model resulting sequence in which the plurality of files is accessed and an initial sequence in which a pattern of access enabled the resulting sequence (Kowles: [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc {See [0029]; High data heat indicates a relatively high or increasing data access frequency. Data heat is typically bifurcated between read and write classes. Hot data may include frequently accessed data, while cold data includes seldom accessed data. Cold data may be infrequently accessed data (e.g., once a year or less, etc.), hot data frequently accessed (e.g., several times a day, etc.), and tepid data intermittently accessed (e.g., once a day, once a week, once a month, etc.) Thus, in some situations, data may be determined to be write or read hot based on the degree to which the data is compressible as sampled during transfer from the host, or transfer between memory to storage or from a first storage tier to a second storage tier, etc});

	Kowles does not explicitly teach modifying, detection of the pattern of access in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value.

However, Bigman teaches modifying, detection of the pattern of access The time patterns may identify one or more times of significantly high and/or low activity for the object. In connection with this example being described, the time pattern selected is a daily pattern to identify one or more specific hours of the day that contain all or most of the activity for an object. Col 18, lines 56-58; In a seventh step, one or more hints may be generated for the selected objects based on the identified time patterns of significantly high and/or low activity. Col 18, lines 60-66; Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates for the lowest/lower performance storage tiers {See also Col 19, lines 1-5; be identified where the I/O wait time is the shortest and this may be identified as a time period of LOW or COLD activity and an embodiment may want to store the object in a lower performance tier (other the flash such as on FC or SATA) during this time period} {Examiner correlates that if the I/O wait is wait time as determining whether the data can be retrieve quicker in a hot storage or a cold storage. In cold storage, it would have less I/0 wait time as it is access less frequently, while longer I/0 wait time would be access more in which would be a hot storage. Depending on the time period activity (number of hits), the data can be promoted to higher performance storage tiers in such data can be retrieve more quickly (See Col 12, lines 53-59, “Frequently accessed data thereby having a high workload (such as relative to the data portions) may be relocated to highest performing storage tier such as flash-based storage tier. Data which has the lowest or is least frequently accessed (e.g., lowest amount of workload) may be located in the slower or slowest performance tiers such as SATA or Fibre channel rotating disk drives. Making a determination regarding when such workloads are high enough to be promoted and/or low enough to be demoted may be made}); and

 	in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value (BigmanAs described above, for one or more time periods of an object identified as having a particular activity level, a hint may be generated. Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates for the lowest/lower performance storage tiers {Examiner correlates the threshold as the number of access according to that activity level during that hour in which allows the system to determine to classify the data according the number of hits during that time period}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting the existing data storage by allowing to allocate the data to a different tier to improve the performance of the system (Bigman: Col 10, lines 43-46). In addition, the references (Kowles and Bigman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles and Bigman are directed to sampling data and allocating data from data storages according to a policy.

	Regarding claim 9, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and Kowles further teaches the sequence-to-sequence model identifies the initial sequence and the resulting sequence (Kowles: [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc), time of access requests, and file size of the plurality of files.  

	Regarding claim 10, Kowles teaches a system for data archiving using machine learning (Kowles: [0033];  steering the data to a particular tier based on detected file type, implementing tier/cache replacement policies based on detected file type, and/or blind steering where sampling or heat detection is no longer used due to the machine learning that has previously occurred about the file system layout), comprising: a cold storage device (Kowles: [0027]-[0028]; The multi-tiered storage device may include one or more of the following properties:
Media Tier Name
Media Type
Distinguishing Properties

First
NAND Flash
Low latency, low durability,


hot data storage tier
Second
Magnetic Disk
Medium latency unshingled,


high durability, dynamic


mapping, disk cache
Third
Magnetic Disk
High latency shingled,


dense, cold data storage tier


);

 	a hot storage device (Kowles: [0027]-[0028]; The multi-tiered storage device may include one or more of the following properties:
Media Tier Name
Media Type
Distinguishing Properties

First
NAND Flash
Low latency, low durability,


hot data storage tier
Second
Magnetic Disk
Medium latency unshingled,


high durability, dynamic


mapping, disk cache
Third
Magnetic Disk
High latency shingled,


dense, cold data storage tier


); and 

a hardware processor configured to: receive statistical information related to user access of a plurality of files stored in the cold storage device (Kowles: [0026]; In some cases, the system may use the current compression sample to determine a property of the sampled data and spatially or temporally local data, such as the data heat (i.e., future expected frequency of access, the hotter the data the more frequent the access). The system may sample incoming data to be stored in the storage system and/or data already stored in the storage system in any tier. [0029]; Data heat may be measured in a continuous range of data heat from cold (e.g., written once, never read) to hot (e.g., same addresses written every 350 ms)); 

generate, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs (Kowles: [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc); 

execute the sequence-to-sequence model resulting sequence in which the plurality of files is accessed and an initial 3Application No.: 16/018,172Attorney Docket No.: 035898-00111sequence in which a pattern of access enabled the resulting sequence (Kowles: [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc); 

	Kowles does not explicitly teach modify, hot storage device during detection of the pattern of access in response to detecting the pattern of access, migrate the plurality of files from the cold storage device to the hot storage device based on the modified threshold value.

	However, Bigman teaches modify, detection of the pattern of access The time patterns may identify one or more times of significantly high and/or low activity for the object. In connection with this example being described, the time pattern selected is a daily pattern to identify one or more specific hours of the day that contain all or most of the activity for an object. Col 18, lines 56-58; In a seventh step, one or more hints may be generated for the selected objects based on the identified time patterns of significantly high and/or low activity. Col 18, lines 60-66; Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates Col 19, lines 1-5; be identified where the I/O wait time is the shortest and this may be identified as a time period of LOW or COLD activity and an embodiment may want to store the object in a lower performance tier (other the flash such as on FC or SATA) during this time period} {Examiner correlates that if the I/O wait is wait time as determining whether the data can be retrieve quicker in a hot storage or a cold storage. In cold storage, it would have less I/0 wait time as it is access less frequently, while longer I/0 wait time would be access more in which would be a hot storage. Depending on the time period activity (number of hits), the data can be promoted to higher performance storage tiers in such data can be retrieve more quickly (See Col 12, lines 53-59, “Frequently accessed data thereby having a high workload (such as relative to the data portions) may be relocated to highest performing storage tier such as flash-based storage tier. Data which has the lowest or is least frequently accessed (e.g., lowest amount of workload) may be located in the slower or slowest performance tiers such as SATA or Fibre channel rotating disk drives. Making a determination regarding when such workloads are high enough to be promoted and/or low enough to be demoted may be made}); and

 in response to detecting the pattern of access, migrate the plurality of files from the cold storage device to the hot storage device based on the modified threshold value (BigmanAs described above, for one or more time periods of an object identified as having a particular activity level, a hint may be generated. Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates for the lowest/lower performance storage tiers {Examiner correlates the threshold as the number of access according to that activity level during that hour in which allows the system to determine to classify the data according the number of hits during that time period}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting the existing data storage by allowing to allocate the data to a different tier to improve the performance of the system (Bigman: Col 10, lines 43-46). In addition, the references (Kowles and Bigman) teach features that are directed to analogous art and they are  and Bigman are directed to sampling data and allocating data from data storages according to a policy.

	Regarding claim 18, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and Fiske further teaches the sequence-to-sequence model identifies the initial sequence and the resulting sequence prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc), time of access requests, and file size of the plurality of files.  

	Regarding claim 19, Kowles teaches a non-transitory computer readable medium comprising computer executable instructions for data archiving using machine learning (Kowles: [0069]; Applications resident with system 300 are generally stored on and accessed via a non-transitory computer readable medium, such as a hard disk drive or other storage medium), including instructions for: receiving statistical information related to user access of a plurality of files stored in a cold storage device (Kowles: [0026]; In some cases, the system may use the current compression sample to determine a property of the sampled data and spatially or such as the data heat (i.e., future expected frequency of access, the hotter the data the more frequent the access). The system may sample incoming data to be stored in the storage system and/or data already stored in the storage system in any tier. [0029]; Data heat may be measured in a continuous range of data heat from cold (e.g., written once, never read) to hot (e.g., same addresses written every 350 ms)); 

generating, based on the statistical information, a sequence-to-sequence model identifying initial sequences in which user activity occurs enabling data access and resulting sequences in which the data access occurs (Kowles: [0057]; analysis module 215 may analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc); 

executing, by a hardware processor, the sequence-to- sequence model resulting sequence in which the plurality of files is accessed and an initial sequence in which a pattern of access enabled the resulting sequence (Kowles: [0057]; analysis module 215 analyze the portion of the first data based at least in part on a time-series data heat algorithm and compare a result from the time-series data heat algorithm analysis to the result of the compression algorithm analysis. [0059]; prior to passing the sample of data through the one or more compression codecs, analysis module 215 may pass the sample through a data heat detection algorithm to detect one or more aspects of the data. The one or more aspects of the data may include detecting future expected frequency of access, data usage frequency, data usage patterns, source-of-data patterns, destination-of-data patterns, type-of-data patterns, etc {See [0029]; High data heat indicates a relatively high or increasing data access frequency. Data heat is typically bifurcated between read and write classes. Hot data may include frequently accessed data, while cold data includes seldom accessed data. Cold data may be infrequently accessed data (e.g., once a year or less, etc.), hot data frequently accessed (e.g., several times a day, etc.), and tepid data intermittently accessed (e.g., once a day, once a week, once a month, etc.)});

	Kowles does not explicitly teach modifying, detection of the pattern of access in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value.

	However, Bigman teaches modifying, detection of the pattern of access The time patterns may identify one or more times of significantly high and/or low activity for the object. In connection with this example being described, the time pattern selected is a daily pattern to identify one or more specific hours of the day that contain all or most of the activity for an object. Col 18, lines 56-58; In a seventh step, one or more hints may be generated for the selected objects based on the identified time patterns of significantly high and/or low activity. Col 18, lines 60-66; Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates for the lowest/lower performance storage tiers {See also Col 19, lines 1-5; be identified where the I/O wait time is the shortest and this may be identified as a time period of LOW or COLD activity and an embodiment may want to store the object in a lower performance tier (other the flash such as on FC or SATA) during this time period} {Examiner correlates that if the I/O wait is wait time as determining whether the data can be retrieve quicker in a hot storage or a cold storage. In cold storage, it would have less I/0 wait time as it is access less frequently, while longer I/0 wait time would be access more in which would be a hot storage. Depending on the time period activity (number of hits), the data can be promoted to higher performance storage tiers in such data can be retrieve more quickly (See Col 12, lines 53-59, “Frequently accessed data thereby having a high workload (such as relative to the data portions) may be relocated to highest performing storage tier such as flash-based storage tier. Data which has the lowest or is least frequently accessed (e.g., lowest amount of workload) may be located in the slower or slowest performance tiers such as SATA or Fibre channel rotating disk drives. Making a determination regarding when such workloads are high enough to be promoted and/or low enough to be demoted may be made}); and


 	in response to detecting the pattern of access, migrating the plurality of files from the cold storage device to the hot storage device based on the modified threshold value  (BigmanAs described above, for one or more time periods of an object identified as having a particular activity level, a hint may be generated. Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify Examiner correlates the threshold as the number of access according to that activity level during that hour in which allows the system to determine to classify the data according the number of hits during that time period}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in maintaining the system resource by not overly impacting the existing data storage by allowing to allocate the data to a different tier to improve the performance of the system (Bigman: Col 10, lines 43-46). In addition, the references (Kowles and Bigman) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles and Bigman are directed to sampling data and allocating data from data storages according to a policy.

	Regarding claim 21, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and Bigman further teaches migrating the plurality of files back to the cold storage device from the hot storage device subsequent to the plurality of files being accessed (Bigman: Col 18, lines 25-27; The time patterns may identify one or more times of significantly high and/or low activity for the object. In connection with this example being described, the time pattern selected is a daily pattern to identify one or more specific hours of the day that contain all or most of the activity for an object. Col 18, lines 56-58; In a seventh step, one or more hints may be generated for the selected objects based on the identified time patterns of significantly high and/or low activity. Col 18, lines 60-66; Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates for the lowest/lower performance storage tiers {See also Col 19, lines 1-5; be identified where the I/O wait time is the shortest and this may be identified as a time period of LOW or COLD activity and an embodiment may want to store the object in a lower performance tier (other the flash such as on FC or SATA) during this time period} {Examiner correlates that if the I/O wait is wait time as determining whether the data can be retrieve quicker in a hot storage or a cold storage. In cold storage, it would have less I/0 wait time as it is access less frequently, while longer I/0 wait time would be access more in which would be a hot storage. Depending on the time period activity, the data can be promoted to higher performance storage tiers in such data can be retrieve more quickly (See Col 12, lines 53-59, “Frequently accessed data thereby having a high workload (such as relative to the data portions) may be relocated to highest performing storage tier such as flash-based storage tier. Data which has the lowest or is least frequently accessed (e.g., lowest amount of workload) may be located in the slower or slowest performance tiers such as SATA or Fibre channel rotating disk drives. Making a determination regarding when such workloads are high enough to be promoted and/or low enough to be demoted may be made}).  

	Regarding claim 22, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and Bigman further teaches the hardware processor is further configured to migrate the plurality of files back to the cold storage device from the hot storage device subsequent to the plurality of files being accessed The time patterns may identify one or more times of significantly high and/or low activity for the object. In connection with this example being described, the time pattern selected is a daily pattern to identify one or more specific hours of the day that contain all or most of the activity for an object. Col 18, lines 56-58; In a seventh step, one or more hints may be generated for the selected objects based on the identified time patterns of significantly high and/or low activity. Col 18, lines 60-66; Continuing with the example above, if an hour of the day such as from 2-3 p.m. for an object is identified as having a HIGH or HOT activity level, a hint may be accordingly generated and provided to the data storage optimizer for use in data storage movement optimization such as to promote the object to the highest possible storage tier from 2-3 p.m. during each day. Col 20, lines 5-8; Identified time periods of high activity identify possible promotion candidates for the highest/higher performance storage tiers. Identified time periods of low activity identify possible demotion candidates for the lowest/lower performance storage tiers {See also Col 19, lines 1-5; be identified where the I/O wait time is the shortest and this may be identified as a time period of LOW or COLD activity and an embodiment may want to store the object in a lower performance tier (other the flash such as on FC or SATA) during this time period} {Examiner correlates that if the I/O wait is wait time as determining whether the data can be retrieve quicker in a hot storage or a cold storage. In cold storage, it would have less I/0 wait time as it is access less frequently, while longer I/0 wait time would be access more in which would be a hot storage. Depending on the time period activity, the data can be promoted to higher performance storage tiers in such data can be retrieve more quickly (See Col 12, lines 53-59, “Frequently accessed data thereby having a high workload (such as relative to the data portions) may be relocated to highest performing storage tier such as flash-based storage tier. Data which has the lowest or is least frequently accessed (e.g., lowest amount of workload) may be located in the slower or slowest performance tiers such as SATA or Fibre channel rotating disk drives. Making a determination regarding when such workloads are high enough to be promoted and/or low enough to be demoted may be made}).  

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S Patent Application Publication 2017/0090776 issued to Andrew M. Kowles (hereinafter as "Kowles") in view of U.S Patent 9,665,630 issued to Bigman et al. (hereinafter as "Bigman") in further view of U.S Patent Application Publication 2013/0290598 issued to Fiske et al. (hereinafter as "Fiske").

Regarding claim 2, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, however the modification of Kowles and Bigman does not explicitly teach increasing the threshold value related to file access in response to the sequence-to- sequence model 

Fiske teaches increasing the threshold value related to file access in response to the sequence-to- sequence model For example, as the available storage space of a top tier, or middle tier, of the multi-tier storage system decreases, the thresholds may be adjusted higher thereby requiring a greater size spike and/or greater correlation between spikes for such cross segmentation spike relationships to be considered for generation of policy rules or for application of existing policy rules to adjust the movement and placement of data segments in tiers of the multi-tier storage system. This effectively makes it more difficult for data segments to be promoted to the higher tiers of the storage system when available space becomes less abundant. [0092]; Both positive and negative spikes may be considered as part of the cross segmentation spike analysis with corresponding movement of data segments from lower to higher, or higher to lower, tiers in the multi-tiered storage system {Examiner correlates the opposite, as if the system adjusts the threshold according to higher spikes, the system may reduce the threshold if the spikes are reduce}).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification) to further include the teachings of Fiske (teaches increasing the threshold value related to file access in response to the sequence-to- sequence model). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in optimizing the location of the data segment within the tiered storage system to make efficient use of the varying performance characteristics of the various tier (Fiske: [0060]). In addition, the references (Kowles, Bigman, and Fiske) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles, Bigman, and Fiske are directed to sampling data and allocating data from data storages according to a policy.

	Regarding claim 11, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, however the modification of Kowles and Bigman does not explicitly teach the threshold value by: increasing the threshold value related to file access in response to the sequence-to- sequence model 

Fiske teaches the hardware processor is configured to modify, sequence-to- sequence model For example, as the available storage space of a top tier, or middle tier, of the multi-tier storage system decreases, the thresholds may be adjusted higher thereby requiring a greater size spike and/or greater correlation between spikes for such cross segmentation spike relationships to be considered for generation of policy rules or for application of existing policy rules to adjust the movement and placement of data segments in tiers of the multi-tier storage system. This effectively makes it more difficult for data segments to be promoted to the higher tiers of the storage system when available space becomes less abundant. [0092]; Both positive and negative spikes may be considered as part of the cross segmentation spike analysis with corresponding movement of data segments from lower to higher, or higher to lower, tiers in the multi-tiered storage system {Examiner correlates the opposite, as if the system adjusts the threshold according to higher spikes, the system may reduce the threshold if the spikes are reduce}).  

 (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification) to further include the teachings of Fiske (teaches increasing the threshold value related to file access in response to the sequence-to- sequence model). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in optimizing the location of the data segment within the tiered storage system to make efficient use of the varying performance characteristics of the various tier (Fiske: [0060]). In addition, the references (Kowles, Bigman, and Fiske) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles, Bigman, and Fiske are directed to sampling data and allocating data from data storages according to a policy.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2017/0090776 issued to Andrew M. Kowles (hereinafter as "Kowles") in view of U.S Patent 9,665,630 issued to Bigman et al. (hereinafter as "Bigman") in further view of U.S Patent Application Publication 2011/0270809 issued to Dinkar et al. (hereinafter as "Dinkar").

Regarding claim 8, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and however the modification of Kowles and Bigman does not explicitly teach the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type as the application.

	Dinkar teaches the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type as the application (Dinkar: [0063]-[0064]; FIG. 2 illustrates one example of a technique for monitoring access frequency. According to various embodiments, a file portion size is determined at 201. In particular embodiments, a file portion size may be selected by a user or set empirically. In some examples, a file portion size is based on the type of file. According to various embodiments, access frequency to the various portions of the file is monitored at 203. In particular embodiments, access includes processor write access and read access. According to various embodiments, a heat index is generated at 205 based on the frequency of access. In some examples, a high heat index may correspond to a very frequently accessed portion. A low heat index may correspond to an infrequently accessed portion. A high heat index may correspond to a timestamp indicating a very recent access, or a count indicating a substantial number of accesses within a predetermined period of time. Similarly, a lower heat index may correspond to a stale ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification) to further include the teachings of Dinkar (teaches the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the machine learning of classifying data according to pattern statistics according to the same file types would improve the effectiveness of monitoring data before determining classification (Dinkar: [0081]). In addition, the references (Kowles, Bigman, and Dinkar) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles, Bigman, and Dinkar are directed to sampling data and allocating data from data storages according to a policy.

	Regarding claim 17, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and however the modification of Kowles and Bigman does not explicitly teach the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type as the application.

	Dinkar teaches the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type as the application (Dinkar:[0063]-[0064]; FIG. 2 illustrates one example of a technique for monitoring access frequency. According to various embodiments, a file portion size is determined at 201. In particular embodiments, a file portion size may be selected by a user or set empirically. In some examples, a file portion size is based on the type of file. According to various embodiments, access frequency to the various portions of the file is monitored at 203. In particular embodiments, access includes processor write access and read access. According to various embodiments, a heat index is generated at 205 based on the frequency of access. In some examples, a high heat index may correspond to a very frequently accessed portion. A low heat index may correspond to an infrequently accessed portion. A high heat index may correspond to a timestamp indicating a very recent access, or a count indicating a substantial number of accesses within a predetermined period of time. Similarly, a lower heat index may correspond to a stale ).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification) to further include the teachings of Dinkar (teaches the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the machine learning of classifying data according to pattern statistics according to the same file types would improve the effectiveness of monitoring data before determining classification (Dinkar: [0081]). In addition, the references (Kowles, Bigman, and Dinkar) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles, Bigman, and Dinkar are directed to sampling data and allocating data from data storages according to a policy.

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over  U.S Patent Application Publication 2017/0090776 issued to Andrew M. Kowles (hereinafter as "Kowles") in view of U.S Patent 9,665,630 issued to Bigman et al. (hereinafter as "Bigman") in further view of U.S Patent Application Publication 2018/0060727 issued to Blake RAINWATER (hereinafter as "RAINWATER").

Regarding claim 23, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and however the modification of Kowles and Bigman does not explicitly teach the sequence-to-sequence model is an encoder- decoder recurrent neural network (RNN), wherein an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences.

	RAINWATER teaches the sequence-to-sequence model is an encoder- decoder recurrent neural network (RNN) (RAINWATER: [0028]; Recurrent neural networks, however, consider current input and the output from a previous input, resulting in the recurrent neural network having a memory which captures information regarding the previous inputs in a sequence), wherein

 an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences (RAINWATER: [0077]; FIG. 7 shows classification a classification application utilizing disclosed recurrent encoders and decoders. In an example classification architecture, sequential data that is to be classified can be encoded as a fixed dimensional vector and provided to a classifier. The classifier may use a neural network that has been trained to classify sequential data into a plurality of categories. [0081]; For example, encoder input 810 may include natural language, source code, numerical data, images, or any other data where the sequence of data elements affects how the data is interpreted. Encoder input 810 may be provided as input to trained encoder 820. Trained decoder 840 outputs decoder output 850, which can be sequential data of the same context as encoder input 810).  

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification) to further include the teachings of RAINWATER (teaches the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type). One of ordinary skill in the art would have been motivated to make such a combination of providing better results in improving the , Bigman, and RAINWATER) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles, Bigman, and RAINWATER are directed to sampling data and classifying data from data storages according to a policy.

	Regarding claim 24, the modification of Kowles and Bigman teaches claimed invention substantially as claimed, and however the modification of Kowles and Bigman does not explicitly teach the sequence-to-sequence model is an encoder- decoder recurrent neural network (RNN), wherein an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences.

	RAINWATER teaches the sequence-to-sequence model is an encoder- decoder recurrent neural network (RNN) (RAINWATER: [0028]; Recurrent neural networks, however, consider current input and the output from a previous input, resulting in the recurrent neural network having a memory which captures information regarding the previous inputs in a sequence), wherein

 	an encoder of the encoder-decoder RNN is configured to receive the initial sequences and a decoder of the encoder-decoder RNN is configured to output the resulting sequences (RAINWATER: [0077]; FIG. 7 shows classification architecture data flow 700, which describes the data flow and architecture for one embodiment of a classification application utilizing disclosed recurrent encoders and decoders. In an example classification architecture, sequential data that is to be classified can be encoded as a fixed dimensional vector and provided to a classifier. The classifier may use a neural network that has been trained to classify sequential data into a plurality of categories. [0081]; For example, encoder input 810 may include natural language, source code, numerical data, images, or any other data where the sequence of data elements affects how the data is interpreted. Encoder input 810 may be provided as input to trained encoder 820. Trained decoder 840 outputs decoder output 850, which can be sequential data of the same context as encoder input 810).

It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Kowles (teaches using machine learning to receiving statistical information related to user access of a plurality of files and identifying, pattern of access in the plurality of files based on the received statistical information) with the teachings of Bigman (teaches using the identified pattern of access according to a threshold value related to file access by migrating the set of files from a first storage device to a second storage device based on access classification) to further include the teachings of RAINWATER (teaches the sequence-to-sequence model specifies the occurrence of the first event being execution of an application is associated with the occurrence of the second event being access of at least one of the plurality of files having the same file type). One of ordinary skill in the art would have , Bigman, and RAINWATER) teach features that are directed to analogous art and they are directed to the same field of endeavor as Kowles, Bigman, and RAINWATER are directed to sampling data and classifying data from data storages according to a policy.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S Patent 10,339,455 issued to Parush-Tzur et al. (hereinafter as “Tzur”) teaches determining cumulative slew curves by observing the tiers of storage by reviewing the tiers of the higher tiers and lower tiers based on their performance and perform movement according to policy. 
U.S Patent Application Publication 2015/0121024 issued to Kolvick et al. (hereinafter as “Kolvick”) teaches a plurality of memory modules where the memory controller identifies the characteristics for each data block to be stored in a plurality of memory tiers. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW N HO whose telephone number is (571)270-0590.  The examiner can normally be reached on M-F 10:30 -7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
6/10/2021
/ANDREW N HO/Examiner
Art Unit 2162    


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162